Citation Nr: 1026784	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-39 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date prior to November 21, 2001, for 
the grant of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1969 until December 
1970 and from October 1972 until November 1990.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO granted 
entitlement to a TDIU effective from November 21, 2001 until July 
7, 2004 (at which time a 100 percent schedular evaluation for the 
service-connected coronary artery disease became effective; thus, 
the TDIU became moot as of that date).

The Veteran initially requested a hearing before the Board in 
Washington D.C., in his December 2006 VA Form 9; however, he 
subsequently cancelled that request in a February 2010 statement 
from his representative.  As such, the Veteran is deemed to have 
withdrawn his request for a hearing.  See 38 C.F.R. § 20.704(e).  


FINDINGS OF FACT

1.  The Veteran submitted a claim for a TDIU which was received 
by VA on June 10, 2002.  

2.  A December 1999 rating decision denied an increased rating 
from 30 percent for the Veteran's service-connected coronary 
artery disease (CAD); the Veteran did not file a Notice of 
Disagreement and that decision became final.

3.  A March 2002 rating decision granted the Veteran an increased 
rating for his service-connected CAD, from a 30 percent to a 60 
percent disability rating, effective November 21, 2001, the date 
of receipt of that increased rating claim.

4.  The Veteran's claim for a TDIU was granted by a February 2006 
rating decision, which assigned an effective date of November 21, 
2001, the date he was eligible for TDIU based on the schedular 
criteria for his service-connected disabilities, namely the grant 
of a 60 percent disability rating for CAD.   

5.  There is no application for TDIU received at the RO prior to 
the inferred claim received on November 21, 2001 as a result of 
the increased rating to 60 percent for the service-connected CAD.


CONCLUSION OF LAW

The criteria for an effective date prior to November 21, 2001, 
for the grant of TDIU, have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.156, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review, the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant.

No VCAA notice is necessary in this case because, as is more 
thoroughly explained below, the facts are uncontroverted and the 
outcome of this earlier effective date claims depends exclusively 
on documents which are already contained in the Veteran's VA 
claims folder.  

The Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to provide 
him with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, entitlement 
to an earlier effective date is not shown as a matter of law.  
See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Such is 
the case here.  No additional development could alter the 
evidentiary or procedural posture of this case.  In the absence 
of potential additional  evidence, no notice is necessary.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the claimant).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

As was alluded to above, the outcome of the Veteran's earlier 
effective date claims rests with evidence which is already in the 
claims folder, which will be discussed below.  There is no 
suggestion in the record or in communications from the Veteran 
that any additional relevant evidence exists.  General due 
process considerations have been satisfied.  

In any event, the Veteran was provided with a duty to assist 
letter in December 2004, prior to the adjudication of the 
underlying TDIU claim, which explained how to substantiate a 
claim for TDIU.  This claim was ultimately granted, and the 
current claim on appeal is a downstream issue arising from the 
original TDIU claim.  Thus, the underlying claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Thus, because the notice that was provided before the TDIU was 
granted was legally sufficient, VA's duty to notify in this case 
has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Nevertheless, after the Veteran disagreed with the effective date 
of the TDIU, the RO sent an additional duty-to-assist letter to 
the Veteran in July 2006 that specifically explained how 
effective dates and initial ratings are assigned.  Thus, any 
defect in the timing or the content of the notices was cured 
before a statement of the case was issued in October 2006.  

In short, the issues were properly developed for appellate 
purposes.  Further development would be a useless exercise.  
Accordingly, the Board will proceed to a decision on the merits. 

Merits of the Claim

The Veteran essentially contends that his effective date for the 
grant of a TDIU should be from the date of his entitlement to 
Social Security Administration (SSA) benefits, which he listed as 
April 2, 1995, in his December 2006 VA Form 9.  

The November 21, 2001 effective date for the grant of a TDIU in 
this case is based on the effective date of the increased rating 
from 30 percent to 60 percent for the service-connected CAD.  
This increase was made pursuant to an August 2004 RO rating 
decision.  

Awards of TDIU are governed by the effective date rules 
applicable to awards of increased compensation.  See Hurd v. 
West, 13 Vet. App. 449 (2000).   

The Veteran's initial application for VA benefits for TDIU was 
received on June 10, 2002.  Generally, the effective date of an 
award based on an original claim, a claim reopened after final 
adjudication, or a claim for increased compensation, dependency 
and indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall generally not be 
earlier than the date of  the receipt of an application.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Under 38 C.F.R. 
§ 3.400(o)(2), for claims based on increased compensation, an 
effective date can be provided at the earliest date for which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, the effective date is the date of receipt of claim.  

In essence, the effective date for a TDIU can only be the date of 
claim, or up to one year earlier, but only if the increase in 
disability is factually ascertainable within that one-year 
period.  If the increase in disability, or in this case, the date 
on which the Veteran became unemployable due to service-connected 
disabilities, occurred outside of that one-year window, the 
effective date must be the date of claim.  

The Veteran argues that his SSA award shows that he was 
unemployable as early as 1985.  However, even assuming that this 
evidence demonstrates that the Veteran was unable to obtain or 
maintain employment at that time; to obtain an earlier effective 
date for a TDIU, his application must have been received within 
one year of the date of the increase in disability.  38 U.S.C. § 
5110(b)(2) (The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date, 
otherwise it is the date of claim).  Here, the Veteran did 
not file his TDIU claim until June 10, 2002 and did not submit 
the Social Security decision until that time.  Given that the 
Veteran is claiming that he was unemployable many years before he 
filed his June 2002 claim, the date of claim would be the proper 
effective date for the award of the TDIU.

However, because the Veteran met the schedular criteria for the 
assignment of a TDIU on November 21, 2001, when the schedular 
disability rating was increased from 30 percent to 60 percent for 
the service-connected coronary artery disease, an inferred claim 
for entitlement to a TDIU arose on that date.  A TDIU claim is 
reasonably raised when a claimant whose schedular rating meets 
the minimum criteria under 38 C.F.R. § 4.16(a) requests 
entitlement to an increased rating and there is evidence of 
current service-connected unemployability in the claimant's 
claims file or in records under VA control.  See Norris v. West, 
12 Vet. App. 413, 421 (1999).

The relevant law provides that a TDIU rating may be assigned 
where the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).   

Thus, the date of claim is considered to be November 21, 2001.  
Given that the Veteran asserts that he was unemployable long 
before November 21, 2000, one year prior to the date of the 
inferred claim, and given that the evidence of record does not 
show that it was factually ascertainable that the Veteran became 
unemployable within the year prior to November 21, 2001, the 
effective date of the award of TDIU cannot be earlier than 
November 21, 2001, the date on which the increase to 60 percent 
for the service-connected CAD became effective.  

In essence, the Veteran did not qualify for TDIU benefits until 
he met the schedular minimum of a 60 percent disability rating 
for his service-connected CAD.  

As the Veteran's other service-connected disabilities are non-
compensable, the Veteran did not meet the schedular criteria for 
TDIU until the August 2004 rating decision increased his CAD 
disability rating to 60 percent, from November 21, 2001.

The Veteran did not meet the minimum schedular rating until 
November 21, 2001, the effective date of the grant of that 60 
percent disability rating.  Thus, the Veteran could not be 
assigned an effective date prior to November 21, 2001, as he 
would not have qualified for TDIU prior to that time.

November 21, 2001 is thus the earliest date possible for which 
the Veteran could have qualified for TDIU.  There is simply no 
evidence on file that can be construed as an inferred, informal 
or formal claim for TDIU prior to November 21, 2001.  
Furthermore, it is not factually ascertainable that an increase 
in disability occurred within the year prior to November 21, 
2001, particularly given the Veteran's own reports that he has 
been unable to maintain or obtain employment for many years.  As 
such, the Veteran's claim for an effective date prior to the 
November 21, 2001 for the award of a TDIU, is denied.  


ORDER

An effective date prior to November 21, 2001, for the award of a 
TDIU, is denied.  


____________________________________________
L. B. CRYAN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


